EXHIBIT 10.93

STATE OF VERMONT
PUBLIC SERVICE BOARD

Docket No. 7191

Tariff filing of Central Vermont Public
Service Corporation requesting a 6.15%
increase in its rates, for implementation
as of February 1, 2007



)
)
)
)

MEMORANDUM OF UNDERSTANDING

            This Memorandum of Understanding (the "MOU" or "Memorandum") sets
forth the agreements

reached between the Vermont Department of Public Service ("DPS" or the
"Department"), and Central Vermont Public Service Corporation ("CVPS", "Central
Vermont", or the "Company") (together, the "Parties"), regarding CVPS's rate
increase request as filed with the Vermont Public Service Board ("PSB" or the
"Board") in the above-referenced docket.

Introduction and Recitals

            1.     On May 15, 2006, CVPS filed a request for a retail rate
increase of $16.379 million, or 6.15%, in annual revenues, based on a calendar
2005 test year. Direct testimony and workpapers describing the Company's request
were filed on May 25, 2006.1 On June 9, 2006, at the recommendation of the DPS,
the Board suspended the Company's request and opened the instant investigation.
On June 21, 2006, the Board convened a prehearing conference. On June 30, 2006,
the Board issued its Prehearing Conference Memorandum, which set a schedule for
the case, addressed protective order issues, consolidated for hearing the issues
raised in Docket No. 7162 regarding CVPS's request for an accounting order for
Vermont Yankee replacement power costs (the dockets were not otherwise
consolidated), and included certain questions relating to CVPS's rate request. A
duly noticed public hearing was held June 25, 2006, utilizing the Vermont
Interactive Television network system.

            2.     At the public hearing, one CVPS customer, Gaal Crowl, raised
issues relating to CVPS's quality of service.

            3.     On July 13, 2006, the Board granted permissive intervention
to AARP. AARP is the only intervenor in the docket.

            4.     The DPS conducted informal and formal discovery relating to
CVPS's filing and conducted one formal deposition of a CVPS witness. On August
22, 2006, the DPS and CVPS requested a modification in the schedule in this
proceeding in order to provide time for settlement discussions. The Board
granted the request on August 23, 2006.

            5.     The undersigned Parties have engaged in extended discussions
and review with respect to these filings.

            6.     The Parties agree to the settlement contained within this
MOU.

Cost of Service

            7.     The undersigned Parties agree that a rate increase in CVPS's
annual revenues from retail customers of approximately $9.935 million, or 3.73%,
effective with service rendered on or after January 1, 2007, will result in just
and reasonable rates subject to the terms of this MOU. The Parties propose
calendar year 2007 as the rate year ("Rate Year") to enable the requested
revenue increase to begin one month earlier than in the Company's petition and
so that the Rate Year, and the Company's fiscal year for financial reporting
purposes, are the same twelve-month period.

            8.     CVPS's illustrative Cost of Service, rate base, and cost of
capital are as set forth in Attachment 1. The Parties accept CVPS's proposed
Cost of Service, rate base, and cost of capital (Attachment 1) for purposes of
this Memorandum only because the overall rate levels established by this
Memorandum will be just and reasonable subject to the terms and conditions
hereof. This settlement will yield a domestic production gross receipts charge
of $0.0152362 kWh. This rate is for the purpose of computing revenue to be used
for calculating the domestic production activities deduction while these rates
are in effect. Other than as specifically discussed herein, this MOU represents
a so-called "bottom line settlement."

            9.     ROE: The Company's allowed rate of return on common equity
shall be 10.75%.

            10.     Tariff pages: CVPS shall file tariffs in conformance with
the rates included in this MOU within five business days after a Board order
approving the rate change.

            11.     Docket No. 7162 Accounting Order Request: No resolution of
Docket No. 7162 is included in this MOU. CVPS requests that the Board determine
an appropriate schedule to resolve that docket within a time frame that allows
CVPS to include the results of such resolution in the closing of its 2006 books.
Any amounts approved for booking and deferral in that docket shall be included
in CVPS's Cost of Service in the next CVPS rate case for recovery consideration.
CVPS amortized the receipt of $1,088,297 from the VYNPC Internal Revenue Service
settlement over three years to reduce the Cost of Service in this proceeding by
$362,766 per year. See Schedule 7, page 2 ("Regulatory Assets, Deferred Debits,
and Regulatory Liabilities"), line 43. This amortization shall be applied to
increase earnings in the Rate Year (and shall be included in the calculation of
the earnings cap amounts), and CVPS shall include such amortization to reduce
its Cost of Service in 2008 and 2009. Accordingly, the $1,088,297 VYNPC Internal
Revenue Service settlement shall not be available to offset amounts requested
for deferral in Docket No. 7162, and the Parties may amend their testimony in
that docket to reflect this. Other than the availability of the VYNPC Internal
Revenue Service settlement as provided herein, nothing in this MOU shall be
deemed precedential for any purpose in Docket No. 7162.

Earnings Cap

            12.     To the extent that CVPS's calendar (fiscal) year earned
return on equity on its Vermont jurisdictional electric utility operations
exceeds 10.75%, the dollar amount of such excess shall be applied (a) to reduce
regulatory asset accounts as specified by the DPS and approved by the Board or
(b) as otherwise agreed by CVPS and the DPS, unless a superseding approved
agreement or order on rates shall have earlier become effective. The earnings
cap shall continue until new rates are established for CVPS subsequent to the
rates established pursuant to this MOU.

            Method: The "calendar year earned return on equity on its Vermont
jurisdictional electric utility operations" shall be determined in accordance
with "Vermont Department of Public Service's cost-of-service-based calculation
methodology" as approved in the Order entered March 29, 2005, in Docket Nos.
6946 and 6988. In accordance with that Order, in applying this method for
calculating the earnings cap, CVPS shall: remove 100 percent of transmission
revenues before applying the wholesale allocation factor; include the portion of
Construction Work In Progress on which it does not accrue an allowance for funds
used during construction; and treat all of its regulated affiliates above the
line. CVPS's calculation shall also (i) include adjustments to exclude incentive
compensation consistent with its filing in this Docket 7191, (ii) be based upon
Generally Accepted Accounting Principles ("GAAP") in effect as of the date of
this MOU (e.g., for purposes of the earnings cap agreed to in this MOU, the
Parties agree that the calendar year earnings cap calculation shall not be
decreased or increased as a result of future changes in GAAP which may require,
among other things, changes to pension plan accounting, income tax accounting,
levels of debt and equity, or income and balance sheet items affecting the cost
of service and rate base, etc), and (iii) not include the effect on the books of
a decision in Docket No. 7162. Other than as described in footnote 2, CVPS
represents that it is not aware of any pending changes in GAAP that would affect
the income statement or balance sheet and therefore affect the cost of service
and/or rate base.2

            The Parties agree that it is in the best interest of the Parties and
the State to avoid litigation and uncertainty regarding the methodology,
calculations and application of the earnings cap. Accordingly, the Parties agree
to exert good faith efforts during 2007 to agree upon the calculation and
methodology details, issues, assumptions and formulae which should be used to
apply the Docket Nos. 6946 and 6988 "Vermont Department of Public Service's
cost-of-service-based calculation methodology" to CVPS's 2007 results. Such
discussions may include, but not be limited to, reviewing and determining the
effect of GAAP in effect as of the date hereof, that may impact the cost of
service. CVPS will provide its initial calculations of the agreed upon earnings
cap methodology to its preliminary 2007 results, identifying all GAAP-related
changes, and the Parties will discuss in good faith such results and seek to
reach agreement on the reasonableness and accuracy of such results prior to CVPS
closing its 2007 books. The Parties will also discuss and seek resolution of the
appropriate application of excess earnings, if any. The Parties reserve the
right to bring, at any time, any dispute hereunder to the Board for resolution.

            Pro-rating of portions of calendar year: In the event of a rate
request by CVPS for approval of rates effective after January 1, 2007, the
Parties shall discuss and propose to the Board for approval an appropriate
pro-rating method (consistent with the earnings cap methodology) to account for
any such excess in CVPS's earned return on equity on its Vermont jurisdictional
electricity utility operations during such period between January 1 of such
calendar year and the date of such superseding approved agreement or order on
rates. It is the intent of this MOU that ratepayers would benefit from the
application of the earnings cap during any period the earnings cap is in effect,
even if such period is less than a calendar year. (By way of example: in the
event of a superseding approved agreement or order on rates effective April 1,
2008, the discussion and proposal should resolve how to determine and apply such
excess, if any, for the first quarter of 2008.)

Clarifications to Requirements of
March 29, 2005 Order in Docket Nos. 6946 and 6988

            13.     CVPS included on a pro-forma basis the benefits to
ratepayers of the proposed settlement with Entergy Nuclear Vermont Yankee and
Entergy Nuclear Operations, Inc., under the Ratepayer Protection Plan, pending
in Docket No. 6812-A to reduce its Cost of Service request in this proceeding.
Specifically, CVPS pro-formed the amortization of the anticipated receipt of
$731,087 over three years to reduce the Cost of Service in this proceeding by
$243,696 per year. See Schedule 7, page 2 ("Regulatory Assets, Deferred Debits,
and Regulatory Liabilities"), line 44. For purposes of this MOU, CVPS shall
assume the risk in the Rate Year that the settlement in Docket No. 6812-A is not
approved or the receipt of settlement proceeds is less than CVPS pro-formed in
its Rate Year Cost of Service.

            Accordingly, the booking and deferring requirements of paragraph 10
of the March 29, 2005 Order in Docket Nos. 6946 and 6988, at 172, shall no
longer be applicable, except to the extent that CVPS, on an actual (not
pro-forma) basis, shall include amortization of the actual settlement proceeds
received through Docket No. 6812-A over a three year period beginning at the
later of the receipt of such proceeds or the date the rates resulting from this
MOU first become effective.

            14.     Because no decommissioning costs are specified in this MOU,
the nuclear decommissioning cost booking and deferring requirements in paragraph
12 of the March 29, 2005 Order in Docket Nos. 6946 and 6988, at 172, shall no
longer be applicable. However, if the decommissioning costs for Yankee Atomic,
Connecticut Yankee, or Maine Yankee increase or decrease from levels now
projected for 2007 and subsequent years (as shown in CVPS's filing in this
case), CVPS shall notify the Board and Department.

            15.     Pursuant to paragraph 13 of the March 29, 2005 Order in
Docket Nos. 6946 and 6988, at 172, CVPS shall continue to follow the recording
and reporting requirements of FERC Order 631 for Vermont jurisdictional
ratemaking purposes. CVPS shall track and report its prior and future net
salvage collections in a separate subsidiary account. CVPS shall show this
separate account in future cost-of-service filings.

            16.     Pursuant to paragraph 14 of the March 29, 2005 Order in
Docket Nos. 6946 and 6988, at 172, CVPS shall file its new depreciation study
with the Board and the DPS when it is completed, which shall be no later than
December 31, 2006. This filing shall include the net income impact of
implementing the revised depreciation rates. CVPS agrees that it will implement
any changes in depreciation rates no sooner than 45 days after its depreciation
study is filed. If the PSB opens an investigation into the depreciation study or
depreciation rates (which the DPS may request), then CVPS agrees not to change
depreciation rates until such investigation is concluded.

            17.     The tree trimming and pole treating expenditures and
reporting requirements in paragraphs 15 and 16 of the March 29, 2005 Order in
Docket Nos. 6946 and 6988, at 172, shall continue to apply, with the annual tree
trimming amount adjusted to $7,318,000 and the annual pole treating amount
adjusted to $540,000 to reflect the increased costs shown in CVPS's filing in
this docket.

            18.     The incremental costs for the Rochester acquisition,
approved for deferral in the Board's Order, entered August 22, 2006 in Docket
No. 7171, shall be deemed to have been fully recovered in the rates effective in
the Rate Year which is the subject of this MOU.

            19.     CVPS shall continue the policy adopted in the Order entered
March 29, 2005 in Docket Nos. 6946 and 6988: upon the expiration of a regulatory
asset or liability, the corresponding rate revenue shall be booked as a reverse
amortization in an opposing regulatory liability or asset account.

            20.     CVPS agrees that the amounts paid to CVPS Witness Steven
Fetter relating to this docket shall be recorded in the appropriate FERC account
for Regulatory Commission expense but shall not be included in the calculation
of Regulatory Commission expense for recovery in any future rate case.

            21.     The Parties agree that CVPS shall use its commercially
reasonable best efforts to procure insurance against increased net purchased
power costs resulting from unplanned outages or deratings of the Vermont Yankee
nuclear plant, generally comparable to that obtained by Green Mountain Power. To
the extent the cost of such insurance is less than the $1.78 million amount
reflected in CVPS's Cost of Service filed in this docket for this item, CVPS
shall use the difference to establish a reserve account to be used to offset
deductibles or other uninsured expenses related to an outage or derate at
Vermont Yankee. The reserve account shall be maintained until fully expended for
the purposes stated herein, or disposed of in accordance with a further
agreement of the Parties or order of the PSB.

Other, Non-COS Issues

            22.     Power Cost witnesses: When Central Vermont prefiles its
testimony and exhibits in support of subsequent rate changes, it may include
forecasts and projections from third party power suppliers (e.g., Millstone,
McNeil, etc.) in the testimony of its in-house power cost witness(es), provided
that (i) such information will be consistent with past informational
requirements in investigations of CVPS's rates, (iii) the forecasts and/or
projections are accompanied by a narrative explanation from the third-party
power supplier, and (iii) CVPS shall cause such third parties to make witnesses
available upon the request of the Board or a party (provided reasonable notice
is given), and in discovery. In the event either the Board or DPS notifies CVPS
within a reasonable time before a CVPS rate filing that it desires any such
third party witnesses to prefile separate testimony and exhibits, CVPS shall
cause such third party to comply.

            The effectiveness of this MOU is not dependent on Board approval of
this paragraph.

Board Questions in Prehearing Conference and other Memoranda

            23.     a.    Methods, practices and procedures: Other than
specifically addressed in this MOU, nothing in this MOU seeks approval of, or
represents agreement on, the methods, practices and procedures concerning the
construction of the CVPS Cost of Service.

                      b.    Cow Power rate: The $0.04/kWh premium included in
the "Cow Power" rate is a fixed amount which is not applied to CVPS's revenue
requirement and is not calculated from the underlying CVPS Cost of Service or
rate changes based thereon. Accordingly, the $0.04/kWh premium is not changed by
the rate change proposed in this MOU. This MOU does not resolve whether the
$0.04/kWh premium is still appropriate. CVPS will address this issue outside of
this proceeding if the Board so requests.

                      c.    Other rates not subject to the rate increase: Ski
area special contract supplemental service rates are market referenced and do
not change with general rate changes, nor do certain costs and fees (such as
disconnection charges), as provided in the tariff pages filed as Attachment C to
CVPS's May 15, 2006 Petition.

                      d.    Gaal Crowl issues: This MOU does not fully resolve
the issues raised by Ms. Crowl. CVPS will file its response to the Board's
questions on or before September 8, 2006. DPS shall have an opportunity to
comment on that filing. The Parties agree that CVPS shall use its commercially
reasonable best efforts to implement in 2007 the improvements described in its
response to DPS Information Request 4-44 (attached).

                      e.    Rochester acquisition: The Board has approved the
acquisition of Rochester by CVPS. Order entered August 22, 2006 in Docket No.
7171. The acquisition of Rochester was completed on September 1, 2006.

            24.     Central Vermont anticipates, based on current projections,
having excess energy available to sell through March of 2012. The parties
recognize that certain other Vermont utilities need to buy power, and that they
may be willing to buy the type of power CVPS has available without the inclusion
of mark-to-market collateral terms on such transactions. CVPS and such other
Vermont companies could otherwise incur exposure to "mark-to-market" or other
collateral requirements from other non-Vermont counterparties or experience
greater exposure to spot market price variability; as such, forward transactions
between CVPS and other Vermont utilities may be beneficial to Vermont.
Currently, the Vermont Electric Cooperative, Inc. ("VEC"), is in need of
additional energy and, accordingly, Central Vermont agrees to offer to VEC a
power contract should VEC indicate it wishes to receive such an offer In
addition, CVPS agrees to exert commercially reasonable efforts with other
Vermont utilities, to consummate one or more agreements on a mutually agreeable
basis and at prices consistent with contemporaneous forward market transactions.

General Provisions

            25.     This MOU provides a final resolution to all issues in this
proceeding regarding CVPS's request to increase rates, except as specifically
discussed herein.

            26.     CVPS agrees to use reasonable efforts to secure support of,
or no objection to, this MOU from intervenor AARP.

            27.     This MOU shall become effective upon the issuance of
approval by the PSB in the manner contemplated herein.

            28.     The Parties agree that this MOU and any Order approving this
MOU relate only to these Parties and should not be construed by any party or
tribunal as having precedential or any other impact on proceedings involving
other utilities. The Parties have made compromises on specific issues to reach
this MOU. The MOU and any Order approving this MOU shall not be construed by any
party or tribunal as having precedential impact on any future proceedings
involving the Parties except as necessary to ensure implementation of this MOU
or to enforce an order of the PSB resulting from this MOU. The Parties reserve
the right in future proceedings to advocate positions that differ from those set
forth in this MOU, and this MOU and any Order approving this MOU may not in any
future proceeding be used against any party except as necessary to enforce
rights and obligations under this MOU or to enforce an order of the PSB
resulting from this MOU.

            29.     Except as otherwise provided for herein, the Parties agree
that this Memorandum shall be effective, and shall bind the Parties hereto, only
if the Public Service Board issues an order in this docket containing terms
substantially consistent with this MOU in all respects.

            30.     The Parties agree that should the Board fail to approve the
MOU substantially in its entirety, the Parties' agreements set forth herein
shall terminate if so requested by either Party, in which case, the Parties
shall have the right to file additional prefiled testimony on all issues in the
above referenced dockets and the Parties' agreements shall not be construed by
any party or tribunal as having precedential impact on any future testimony or
positions which may be advanced in these proceedings.

            31.     The DPS shall support this MOU and issuance of the orders
contemplated herein to the extent consistent with its obligations under Title
30, Vermont Statutes Annotated.

            DATED at Montpelier, Vermont this 11th day of September, 2006.




By:






By:

VERMONT DEPARTMENT OF
      PUBLIC SERVICE

   /s/ Geoffrey Commons, Esq.            
    Geoffrey Commons, Esq.
    Special Counsel

CENTRAL VERMONT PUBLIC
      SERVICE CORPORATION

   /s/ Kenneth C. Picton, Esq.            
    Kenneth C. Picton, Esq.
    Assistant General Counsel

1

CVPS's May 15, 2006 filing requested new rates on a "bills rendered" basis.
CVPS's May 25, 2006 filing corrected this to a "service-rendered" basis, in
accordance with Board practice.

2

Congress has passed legislation that requires changes in GAAP for pension plan
accounting. GAAP changes in accordance therewith will be adopted at some time in
the future (CVPS does not know when). Towers Perrin has informed CVPS that the
rule changes will impact pension plan accounting and may therefore change rate
base and common equity levels. There will be an ongoing effect on rate base and
common equity levels thereafter; the changes are unpredictable and may be
significant, as they will be caused by then-current interest rates and
performance in the investment market. CVPS anticipates the initial result will
likely be to lower rate base and common equity in 2006 (if effective in 2006),
but cannot predict the effect in 2007, which may cause an increase or decrease
such levels. CVPS is also aware of potential changes in income tax accounting
rules, but does not believe at this time the impact is likely to be material.
While potential GAAP changes are often circulated and are in various stages of
review, CVPS has not reviewed every potential changes; however, CVPS is not
aware at this time of additional changes in GAAP that may impact 2007 earnings,
it cannot state further changes will not occur or what their effect may be.

 